J-S76011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ANTONIO LAMONT GREEN,

                          Appellant                  No. 345 WDA 2018


            Appeal from the PCRA Order Entered January 25, 2018
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0014956-2003


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED FEBRUARY 28, 2019

        Appellant, Antonio Lamont Green, appeals pro se from the post-

conviction court’s January 25, 2018 order dismissing, as untimely, his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-

9546. We affirm.

        Briefly, Appellant was convicted of criminal attempt (homicide), 18

Pa.C.S. § 901, aggravated assault, 18 Pa.C.S. § 2702(a)(1), and firearms not

to be carried without a license, 18 Pa.C.S. § 6106. On November 21, 2005,

the trial court sentenced Appellant to an aggregate term of 25-50 years’

imprisonment.    This Court affirmed his judgment of sentence on June 23,

2008.    See Commonwealth v. Green, 959 A.2d 460 (Pa. Super. 2008)

(unpublished memorandum).        Subsequently, Appellant filed a petition for

allowance of appeal with our Supreme Court, which was denied on December
J-S76011-18



2, 2008.    See Commonwealth v. Green, 962 A.2d 1195 (Pa. 2006).

Therefore, Appellant’s judgment of sentence became final on March 2, 2009,

when the time for filing a petition for writ of certiorari to the U.S. Supreme

Court expired.   See 42 Pa.C.S. § 9545(b)(3) (stating that a judgment of

sentence becomes final at the conclusion of direct review or the expiration of

the time for seeking the review); U.S.Sup.Ct.R. 13 (providing that “[a] petition

for a writ of certiorari seeking review of a judgment of a lower state court that

is subject to discretionary review by the state court of last resort is timely

when it is filed with the Clerk within 90 days after entry of the order denying

discretionary review”).

      On September 12, 2017, Appellant filed pro se his third PCRA petition.

On November 7, 2017, the PCRA court filed a Pa.R.Crim.P. 907 notice of its

intent to dismiss his petition as untimely filed, and Appellant subsequently

filed a timely response. Nevertheless, the PCRA court dismissed his petition

on January 25, 2018, and, on February 15, 2018, Appellant filed a timely

notice of appeal. Thereafter, the PCRA court directed him to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

and he timely complied. The PCRA court then filed a Rule 1925(a) opinion.

      Appellant presently raises the following issues for our review:
       I.   Did the PCRA court reversibly err in failing to consider
            whether     Appellant’s    sentence    has    been    ruled
            unconstitutional and illegal or whether he has met the due
            diligence requirement to hurdle the time bar?

      II.   Did the PCRA court reversibly err in failing to consider
            whether imposing consecutive sentences for attempted


                                      -2-
J-S76011-18


               murder and the lesser-included offense of aggravated
               assault merged for sentencing purposes?

     III.      Did trial counsel Mark D. Lancaster and first initial PCRA
               counsel Scott Coffey render ineffective assistance of counsel
               in failing to object and raise a violation of [Pa.R.Crim.P.]
               600?

      IV.      Did the PCRA court reversibly err in failing to consider
               whether initial PCRA counsel was ineffective for failing to
               argue that the trial court violated Pa.R.Crim.P. … 600?

       V.      Did the trial court err in fail[i]ng to consider whether trial
               counsel’s suspension by the disciplinary board was evidence
               of ineffective assistance or whether PCRA counsel was
               ineffective for filing a no-merit letter in light of th[is] fact?

Appellant’s Brief at viii (unnecessary emphasis and capitalization omitted).

      At the outset, we note that our standard of review regarding an order

denying post-conviction relief is whether the findings of the court are

“supported by the record and free of legal error.”             Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (citations omitted).               We must

begin by addressing the timeliness of Appellant’s petition because “[t]he

PCRA’s time restrictions are jurisdictional in nature. … Without jurisdiction,

we simply do not have the legal authority to address the substantive claims.”

Id. (citations omitted).      With respect to timeliness, the PCRA provides, in

pertinent part, the following:
      (b) Time for filing petition.--

            (1) Any petition under this subchapter, including a second
            or subsequent petition, shall be filed within one year of the
            date the judgment becomes final, unless the petition alleges
            and the petitioner proves that:

               (i) the failure to raise the claim previously was the
               result of interference by government officials with
               the presentation of the claim in violation of the

                                         -3-
J-S76011-18


              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United
              States or the Supreme Court of Pennsylvania after
              the time period provided in this section and has been
              held by that court to apply retroactively.

          (2) Any petition invoking an exception provided in
          paragraph (1) shall be filed within 60 days of the date the
          claim could have been presented.

42 Pa.C.S. § 9545(b)(1)-(2).

       In this case, as stated above, Appellant’s judgment of sentence became

final on March 2, 2009. Therefore, his present petition, filed on September

12, 2017, is patently untimely, and Appellant must meet one of the exceptions

to the timeliness requirement set forth in section 9545(b)(1)(i)-(iii), supra.

       In his first issue, Appellant asserts that, in September of 2017, he

“discovered” the case, Commonwealth v. Barnes, 167 A.3d 110 (Pa. Super.

2017), which he says rules that his sentence is unconstitutional and illegal.

See Appellant’s Brief at 1.1 With respect to this issue, Appellant contends that

____________________________________________


1 In short, in Barnes, this Court examined whether, under Apprendi v. New
Jersey, 530 U.S. 466 (2000), the jury in Barnes was “required to render a
separate finding of serious bodily injury for the crime of attempted murder to
subject [the a]ppellant to the 40-year maximum sentence for such crime[.]”
Barnes, 167 A.3d at 116. We concluded that the jury was required to do so,
determining that “the trial court erred in sentencing [the a]ppellant to the
maximum term of imprisonment of 40 years for attempted murder because
the jury did not determine that serious bodily injury occurred relative to the



                                           -4-
J-S76011-18



he meets the timeliness exceptions set forth in both sections 9545(b)(1)(ii)

and (iii), and argues that challenges to the legality of a sentence cannot be

waived. See id.; see also PCRA Petition, 9/12/2017, at 4-5 (stating that he

meets the timeliness exceptions under sections 9545(b)(1)(ii) and (iii)). We

disagree.

       Our Supreme Court has held that “subsequent decisional law does not

amount to a new ‘fact’ under section 9545(b)(1)(ii) of the PCRA.”

Commonwealth v. Watts, 23 A.3d 980, 987 (Pa. 2011).                      Therefore,

Appellant’s discovery of Barnes does not satisfy section 9545(b)(1)(ii).

Moreover, Appellant cannot rely on Barnes to meet section 9545(b)(1)(iii)

because Barnes is a decision by this Court, not a decision recognizing a new

right by the Supreme Court of the United States or the Supreme Court of

Pennsylvania that has been held to apply retroactively.              Thus, section

9545(b)(1)(iii) is also not met.          Finally, regarding Appellant’s legality of

sentencing argument, we observe that “[i]t is generally true that this Court is

endowed with the ability to consider an issue of illegality of sentence sua

sponte. However, in order for this Court to review a legality of sentence claim,

there must be a basis for our jurisdiction to engage in such review.” See

Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super. 2014) (internal

quotation marks and citations omitted).             Thus, “though not technically
____________________________________________


attempted murder charge.” Id. at 119. Relying on Barnes, Appellant argues
that he “was sentenced to a maximum term of 50-years, which is illegal
according to the crimes code even with the inclusion of serious bodily injury
as an aggravating circumstance.” Appellant’s Brief at 2.

                                           -5-
J-S76011-18



waivable, a legality of sentence claim may nevertheless be lost should it be

raised … in an untimely PCRA petition for which no time-bar exception applies,

thus depriving the court of jurisdiction over the claim.” Id. (internal quotation

marks, brackets, and citation omitted).      Therefore, even though Appellant

challenges the legality of his sentence in the case sub judice and such a claim

cannot be waived, we do not have jurisdiction to review this issue as no

timeliness exception has been proven by Appellant.

      In Appellant’s second issue, he avers that “the PCRA court reversibly

erred in failing to consider whether imposing consecutive sentences for

attempted murder and the lesser-included offense of aggravated assault

merged for sentencing purposes.”         Appellant’s Brief at 6 (unnecessary

capitalization and emphasis omitted).      He also insists that his sentence is

illegal because the court imposed “consecutive sentences for offenses arising

from the same criminal act.” See id. Appellant, however, does not prove —

let alone argue — that this claim fulfills a timeliness exception under section

9545(b)(1)(i)-(iii), and our own review of the record does not indicate that

any of those exceptions apply.      Furthermore, we reiterate that legality of

sentencing claims, though not waivable, still must satisfy a time-bar exception

in order for us to have jurisdiction. See Miller, supra. Consequently, we do

not have jurisdiction to review Appellant’s second issue.

      In Appellant’s third, fourth, and fifth        issues,   he   contests the

effectiveness of his trial and initial PCRA counsel. Specifically, he asserts that

his trial and initial PCRA counsel both “rendered ineffective assistance of

                                      -6-
J-S76011-18



counsel in failing to object and raise a violation of [Pa.R.Crim.P.] 600.”

Appellant’s Brief at 10 (unnecessary capitalization and emphasis omitted). 2

He argues that “[t]he criminal complaint in the present case was filed on

August 26, 2003, and [A]ppellant was arrested on September 17, 2003.

Appellant was not brought to trial until June 22, 2005, which is more than 365

days from the date of the filing of the criminal complaint.” Id. In addition,

he states that his “trial counsel … was disciplined for his failure to file and

respond to legal matters and court orders for clients he represented in criminal

appeals[,]” and that his “trial counsel’s suspension by the disciplinary board

was evidence       of ineffective     assistance[.]”   Id. at   17   (unnecessary

capitalization and emphasis omitted). Appellant consequently “seeks a full

review of his own criminal proceedings[,]” and claims that his trial counsel

“never sought legal avenues to file against the erroneous prosecution for

attempted murder….” Id. He further insists that his initial “PCRA counsel was

ineffective for filing a [Turner/Finley3] no-merit letter in light of th[at]

fact[,]” and “failed to investigate the possibility that [Appellant’s trial counsel]

may have been investigated by the Disciplinary Board.”           Id. (unnecessary

capitalization and emphasis omitted).


____________________________________________


2 Rule 600 provides, inter alia, that “[t]rial in a court case in which a written
complaint is filed against the defendant shall commence within 365 days from
the date on which the complaint is filed.” Pa.R.Crim.P. 600(A)(2)(a).

3 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -7-
J-S76011-18



       It is well-established that “allegations of ineffective assistance of counsel

will not overcome the jurisdictional timeliness requirements of the PCRA.”

See, e.g., Commonwealth v. Pollard, 911 A.2d 1005, 1008 (Pa. Super.

2006) (citations omitted).        Appellant does not contend that any of these

ineffectiveness claims meet an exception to the timeliness requirement set

forth in section 9545(b)(1)(i)-(iii), supra, and our own review of the record

does not demonstrate that any of those exceptions apply.4           Therefore, we

conclude that Appellant’s PCRA petition is time-barred and was properly

dismissed.

       Order affirmed.




____________________________________________


4 We specifically note that, with respect to his trial counsel’s suspension,
Appellant attaches to his petition an order by our Supreme Court, dated
November 22, 2011, suspending Appellant’s trial counsel from the practice of
law for a period of one year and one day, as his representation of three
separate criminal defendants in the U.S. Court of Appeals for the Third Circuit
was determined to be “severely lacking” by the Disciplinary Board of the
Supreme Court of Pennsylvania. See PCRA Petition, 11/12/2017, at Exhibit
C. However, Appellant does not state when he first learned of this suspension
and why he could not have learned of it sooner, nor does he offer an
explanation as to how this claim overcomes the timeliness requirement of the
PCRA. Similarly, regarding his Rule 600 claim, Appellant does not prove that
this claim had been unknown to him and could not have been ascertained by
the exercise of due diligence.

                                           -8-
J-S76011-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2019




                          -9-